Exhibit 10.1

Execution Version

RESTATEMENT AGREEMENT

This RESTATEMENT AGREEMENT, dated as of November 15, 2012 (this “Agreement”), to
the Existing Credit Agreement (as defined below), is entered into by and among
SEALED AIR CORPORATION, a Delaware corporation (the “Company”), CRYOVAC, INC., a
Delaware corporation (the “New Borrower”), DIVERSEY CANADA, INC., an Ontario
corporation (the “CDN Borrower”), DIVERSEY G.K., a Japanese limited liability
company (godo kaisha) (the “Original JPY Borrower”), SEALED AIR JAPAN HOLDINGS
G.K., a Japanese limited liability company (godo kaisha) (the JPY Borrower”),
SEALED AIR B.V., a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under Dutch law, having its statutory seat in
Nijmegen, the Netherlands and registered with the trade register of the Chambers
of Commerce in the Netherlands under number 10025224 and DIVERSEY EUROPE B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) under Dutch law, having its statutory seat in Utrecht, the
Netherlands and registered with the trade register of the Chambers of Commerce
in the Netherlands under number 30179832 (together, the “Euro Borrowers”),
SEALED AIR CORPORATION (US), a Delaware corporation (the “US Revolver
Borrower”), SEALED AIR LUXEMBOURG S.C.A., a société en commandite par actions
incorporated and existing under the laws of Luxembourg, with registered office
at 16 avenue Pasteur, L-2310 Luxembourg and registered with the Luxembourg
Register of Commerce and Companies under the number B 89671 (the “Lux Revolver
Borrower”), CRYOVAC AUSTRALIA PTY LIMITED, ACN 004 207 532, a company
incorporated under the laws of Australia and SEALED AIR AUSTRALIA (HOLDINGS) PTY
LTD, ACN 102 261 307, a company incorporated under the laws of Australia
(together, the “Australian Revolver Borrowers”) and certain Subsidiaries of the
Company listed on Schedule II of the Amended and Restated Credit Agreement (as
defined below) (each a “Designated Borrower” and, collectively with the Company,
the New Borrower, the CDN Borrower, the JPY Borrower, the Euro Borrowers, the US
Revolver Borrower, the Lux Revolver Borrower and the Australian Revolver
Borrowers, the “Borrowers”), the Guarantors whose names appear on the signature
pages hereto (the “Guarantors”), the banks and financial institutions whose
names appear on the signature pages hereto (each individually, a “Lender” and
collectively, the “Lenders”), CITIBANK, N.A. (together with any of its
Affiliates acting as Agent hereunder, “CBNA”), as agent (in such capacity, the
“Agent”) for the Lenders. Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Amended and Restated Credit
Agreement.

PRELIMINARY STATEMENTS:

(1) The Borrowers are party to that certain Syndicated Facility Agreement, dated
as of October 3, 2011 (as amended and/or otherwise modified from time to time
immediately prior to the Restatement Effective Date (as defined below), the
“Existing Credit Agreement”) with CBNA, as agent for the lenders party thereto
and the other parties referred to therein, pursuant to which such lenders
extended or committed to extend certain credit facilities to the Borrowers;

(2) Prior to the date hereof, the Original JPY Borrower has repaid its
Obligations as “JPY Borrower” (as defined in the Existing Credit Agreement);

(3) Prior to the date hereof, each of the New Borrower and the JPY Borrower have
been added as additional “Borrowers” in accordance with Section 9.09 of the
Existing Credit Agreement;

(4) Immediately before the effectiveness of this Agreement, certain of the
lenders party to the Existing Credit Agreement and certain other lenders have
extended credit to the Company in the form of Term B-1 Advances in an initial
aggregate principal amount equal to $609,500,000 which were used, together with
other funds, to refinance the Term B Advances;



--------------------------------------------------------------------------------

(5) Immediately before the effectiveness of this Agreement, certain of the
lenders party to the Existing Credit Agreement and certain other lenders have
extended credit to the Euro TLB Borrowers in the form of Euro Term B-1 Advances
in an initial aggregate principal amount equal to €150,000,000 which were used,
together with other funds, to refinance the Euro Term B Advances;

(6) The Borrowers have requested (i) to amend certain provisions of the Existing
Credit Agreement, (ii) to add a new facility (the “JPY Term A-1 Facility”) in
the aggregate principal amount equal to JPY 6,400,000,000, and (iii) to allow
for the release of the Original JPY Borrower as set forth in Section 7;

(7) To effect the foregoing, the Borrowers have requested that the Lenders
constituting the Required Lenders (i) approve an amendment and restatement of
the Existing Credit Agreement in accordance with the form of the Amended and
Restated Credit Agreement attached as Exhibit A hereto, and (ii) grant such
releases and consents as set forth herein;

(8) Each Lender that provided a Term B-1 Advance or a Euro Term B-1 Advance and
each Lender that will extend a JPY Term A-1 Advance on the JPY Term A-1
Effective Date and that, in each case, was not a lender under the Existing
Credit Agreement (each such Lender, an “Additional Lender”) shall, by executing
and delivering this Agreement, be deemed to have become a party to the Amended
and Restated Credit Agreement, as a lender thereunder and shall have the rights
and obligations of a lender thereunder;

(9) Upon the occurrence of the Restatement Effective Date (as hereinafter
defined), each of the Additional Lenders shall have the interest(s) shown
opposite its name on Schedule I to the Amended and Restated Credit Agreement;
and

(10) To effect the forgoing in accordance with the terms of the Existing Credit
Agreement, the Agent, the Lenders, the Borrowers, the Guarantors and the other
Loan Parties have each agreed, subject to the terms and conditions stated below,
that the Existing Credit Agreement is amended and restated as set forth herein.

NOW THEREFORE in consideration of the premises and in order to induce the
Lenders to extend credit and other financial accommodations to the Borrowers
pursuant to the Amended and Restated Credit Agreement and the other Loan
Documents or otherwise, which the Guarantors hereby agree have benefited and
shall continue to benefit the Guarantors and their respective shareholders,
directly or indirectly, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Agent, the
Lenders, the Original JPY Borrower, the Borrowers, the Guarantors and the other
Loan Parties hereby covenant and agree as follows:

SECTION 1. Amendment and Restatement of Existing Credit Agreement. (a) The
Existing Credit Agreement is, effective as of the date hereof (the “Restatement
Effective Date”) and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, hereby amended and restated in its entirety in
accordance with the form of amended and restated Credit Agreement attached as
Exhibit A hereto (the “Amended and Restated Credit Agreement”) and Schedule
5.01(m) to the Existing Credit Agreement is, effective as of the Restatement
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, hereby amended and restated in its entirety in
accordance with the form of amended and restated Schedule 5.01(m) attached as
Exhibit F hereto.

(b) Notwithstanding anything to the contrary contained in clause (a) above,
those provisions of the Amended and Restated Credit Agreement relating in all
respect to the a new “JPY Term A-1 Facility” (including, without limitation, the
creation of, maintenance of, borrowing

 

2



--------------------------------------------------------------------------------

under and repayment of the JPY Term A-1 Facility) shall not become effective
until the date, which shall be no later than five Business Days after the
Restatement Effective Date, or such later date as may be agreed by the Agent in
its sole discretion, on which the conditions precedent set forth in Section 4
are satisfied (the “JPY Term A-1 Effective Date”). If the JPY Term A-1 Effective
Date has not occurred within five Business Days after the Restatement Effective
Date, or such later date as may be agreed by the Agent in its sole discretion,
the provisions relating to the JPY A-1 Facility, referenced above, shall not
become effective.

SECTION 2. Signature Pages to Amended and Restated Credit Agreement. With
respect to the Borrowers, the signature page hereto in respect of the Borrowers
shall be deemed for all purposes to be a signature page to the Amended and
Restated Credit Agreement. With respect to any Lender, the signature pages
hereto delivered by such Lender shall be deemed for all purposes to be signature
pages to the Amended and Restated Credit Agreement.

SECTION 3. Conditions of Effectiveness. This Agreement shall become effective as
of the Restatement Effective Date when, and only when, the following conditions
have been satisfied:

(a) The Agent’s receipt of the following, each of which shall be originals or
scanned versions (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party:

(i) counterparts of this Agreement duly executed by the Required Lenders, the
Borrowers, each Guarantor and the Agent;

(ii) counterparts of (a) that certain Sealed Air (Japan) Share Pledge Agreement,
dated as of the date hereof, or as of an earlier date, among the JPY Borrower,
Sealed Air Japan Limited and the Agent and

(b) that certain Sealed Air (Japan) GK Units Pledge Agreement, dated as of the
date hereof, or as of an earlier date among Sealed Air Netherlands Holdings V
B.V., the JPY Holdings Borrower and the Agent;

(iii) a Note executed by the applicable Borrower in favor of each Term B-1
Lender and each Euro Term B-1 Lender that has requested a Note in respect of its
Term B-1 Advances and its Euro Term B-1 Advances, respectively, at least three
(3) Business Days in advance of the Restatement Effective Date;

(iv) a certified copy of the resolutions of the board of directors or other
appropriate entity of the Company, the New Borrower, the JPY Borrower, and the
Euro Borrowers authorizing the execution, delivery and performance by such
Person of this Agreement and the transactions contemplated hereby;

(v) a favorable opinion addressed to the Agent, the Lenders and each Issuing
Bank from Simpson Thacher & Bartlett LLP, special New York counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Agent;

(vi) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Restatement Effective Date from a Responsible Officer of the
Company;

(vii) a certificate from a Responsible Officer of the Borrowers, in form and
substance reasonably satisfactory to the Agent and dated as of the Effective
Date,

 

3



--------------------------------------------------------------------------------

certifying that (x) no Default or Event of Default has occurred and is
continuing and (y) the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date and except to the extent that such representations and warranties
are already qualified as to materiality, in which case such qualified
representations and warranties shall be true and correct;

(viii) all documentation and other information that is (a) requested prior to
the Restatement Effective Date and (b) required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act;

(ix)(A) a standard flood hazard determination form ordered by the Agent
evidencing whether each Mortgaged Property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”) and whether the community in which such Mortgaged
Property is located is participating in the National Flood Insurance Program,
(B) for each Flood Hazard Property, the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Agent as to the fact
that such Mortgaged Property is a Flood Hazard Property and as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program, and (C) for each Flood Hazard Property,
copies of the applicable Loan Party’s application for a flood insurance policy
plus proof of premium payment, and a declaration page confirming that flood
insurance has been issued naming the Agent as sole loss payee on behalf of the
Secured Parties;

(b) The Borrowers shall have paid to the Agent, for the account of each Lender
(other than any Defaulting Lender) that has returned an executed signature page
to this Agreement to the Agent at or prior to 12:00 p.m. noon, New York City
time on November 13, 2012 (the “Consent Deadline”) consenting to the amendment
and restatement of the Existing Credit Agreement and, if applicable, the release
set forth in Section 7, (x) in the case of the undersigned Revolving Credit
Lenders, an amendment fee (the “Revolver Amendment Fee”) in an amount equal to
0.125% of the amount of the Revolving Credit Commitment of such Revolving Credit
Lender in effect as of the Consent Deadline and (y) in the case of the
undersigned Term Lenders (excluding the Term B-1 Lenders and the Euro Term B-1
Lenders), an amendment fee (the “Term Amendment Fee” and, together with the
Revolver Amendment Fee, the “Amendment Fees”) in an amount equal to 0.125% of
the aggregate principal amount of the Term Loans made by such Term Lender
outstanding as of the Consent Deadline (it being understood that the Borrowers
shall have no liability to pay any of the Amendment Fees if the Restatement
Effective Date does not occur); and

(c) The Borrowers shall have paid all invoiced accrued fees and reasonable and
documented out-of-pocket expenses of the Agent and Citigroup Global Markets
Inc., as sole lead arranger in respect of this Agreement (including the
reasonable fees and expenses of Shearman & Sterling LLP, counsel for the Agent).

 

4



--------------------------------------------------------------------------------

SECTION 4. Condition Precedent to JPY Term A-1 Borrowing. The obligation of each
JPY Term A-1 Lender to make a JPY Term A-1 Advance shall be subject to the
following conditions precedent (in addition to any conditions precedent to such
Advances required under the Amended and Restated Credit Agreement):

(a) The Agent’s receipt of the following, each of which shall be originals or
scanned versions (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party:

(i) counterparts of this Agreement duly executed by each JPY Term A-1 Lender;

(ii) a Note executed by the JPY Borrower in favor of each JPY Term A-1 Lender
that has requested a Note in respect of its JPY Term A-1 Advances at least three
(3) Business Days in advance of the JPY Term A-1 Effective Date;

(iii) a favorable opinion addressed to the Agent, the Lenders and each Issuing
Bank from special counsel in Japan for the JPY Borrower, in form and substance
reasonably satisfactory to the Agent; and

(iv) all documentation and other information that is (i) requested prior to the
Restatement Effective Date and (ii) required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act.

SECTION 5. Consent and Affirmation of the Guarantors. Each Guarantor (prior to
and after giving effect to this Agreement) hereby consents to the amendment and
restatement of the Existing Credit Agreement effected hereby, including the
amendments and restatements relating to the JPY Term A-1 Facility, and confirms
and agrees that (a) notwithstanding the effectiveness of such amendment and
restatement, the Guaranty is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects, except that, on and after
the Restatement Effective Date, each reference in the Guaranty to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Existing Credit Agreement, as amended, restated and modified by
the Amended and Restated Credit Agreement, and (b) the Collateral Documents to
which such Guarantor is a party and all of the Collateral described therein do,
and shall continue to, secure the payment of all of the Guaranteed Obligations.
For greater certainty and without limiting the foregoing, each Guarantor hereby
confirms that the existing security interests granted by such Guarantor in favor
of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the obligations of such Guarantor
under the Amended and Restated Credit Agreement and the other Loan Documents.

SECTION 6. Confirmation of Representations and Warranties on Restatement
Effective Date.

(a) Each Borrower and each other Loan Party hereby represents and warrants, on
and as of the date hereof, that all representations and warranties contained in
Article IV of the Amended and Restated Credit Agreement and each other Loan
Document (other than the Amended and Restated Credit Agreement) to which it is a
party are true and correct in all material respects on and as of the date
hereof, provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date, and provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) Each Borrower and each other Loan Party represents and warrants, on and as
of the date hereof, that (a) it has the requisite power to execute and deliver
this Amendment, and all corporate or other action required to be taken by it for
the due and proper authorization, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby has been
duly and validly taken and (b) this Agreement has been duly authorized, executed
and delivered by it.

 

5



--------------------------------------------------------------------------------

(c) Each Loan Party hereby represents and warrants that the contemplated
disposition of the Original JPY Borrower is permitted by Section 5.02(e)(xiii)
of each of the Existing Credit Agreement and the Amended and Restated Credit
Agreement.

(d) Each Borrower and each Loan Party hereby acknowledges that it has been
provided with a copy of each of the Amended and Restated Credit Agreement and
the other Loan Documents.

(e) Each Borrower and each Loan Party hereby represents and warrants that, on
and as of the date hereof, no event has occurred and is continuing that
constitutes a Default.

SECTION 7. Consent to Release. On the Restatement Effective Date, (w) the
Original JPY Borrower shall be released from its Obligations, (x) the security
interests that the Original JPY Borrower granted pursuant to the Collateral
Documents and the security interest created over the equity interests issued by
the Original JPY Borrower pursuant to the Collateral Documents shall be
released, in each case in accordance with Section 9.17 of the Existing Credit
Agreement and the Amended and Restated Credit Agreement, (y) any Guaranties made
by the Original JPY Borrower shall be terminated and (z) the security interests
pursuant to the Collateral Documents in the intellectual property specified on
Exhibit G hereto shall be released. In connection with the foregoing, (x) the
Agent is hereby authorized to take any action reasonably required (as determined
in the Agent’s sole discretion) to give effect to the releases contemplated by
this Section 7, and (y) the Agent shall execute and deliver (1) a payoff letter
in substantially the form of Exhibit B hereto, (2) a Share Pledge Release
Agreement, among the Agent, Diversey, Inc. and the Original JPY Borrower in
substantially the form of Exhibit C hereto, (3) a Security Release Agreement,
among the Agent and the Original JPY Borrower, in substantially the form of
Exhibit D hereto, (4) a Sealed Air (Japan) Share Pledge Release Agreement, among
the Agent, the Original JPY Borrower and Sealed Air Japan Limited in
substantially the form of Exhibit E hereto (5) a Release Agreement, relating
solely to the intellectual property specified in Exhibit G, among the Agent and
the Company, in substantially the form of Exhibit H hereto.

SECTION 8. Covenant to reinstate Guaranty and Security Interests of the Original
JPY Borrower. In the event that the Japan Disposition shall not have been
consummated within 10 Business Days following the Restatement Effective Date,
the Original JPY Borrower hereby covenants and agrees that it shall within 15
Business Days thereafter (or such later time as agreed by the Agent in its sole
discretion), and the Company hereby covenants and agrees that it shall cause the
Original JPY Borrower and the Affiliate holding the equity interests of the
Original JPY Borrower, within such period, to reinstate such Guaranties and
security interests as have been released in accordance with Section 7 hereof by
executing all documents and by taking all actions as requested by the Agent in
connection therewith; provided that such obligation shall cease to exist if the
Japan Disposition is consummated. Each Loan Party and the Original JPY Borrower
hereby acknowledge and agree that failure to comply with this Section 8 shall
constitute an Event of Default under the Amended and Restated Credit Agreement.

SECTION 9. Merger of Sealed Air Japan Holdings G.K. and Sealed Air Japan
Limited. The Loan Parties hereby covenant and agree that Sealed Air Japan
Holdings G.K. and Sealed Air Japan Limited shall consummate a merger (which
shall result in Sealed Air Japan Limited ceasing to exist as a matter of law and
Sealed Air Japan Holdings G.K. providing a lien on substantially all of its
assets), or such other accommodation as shall be acceptable to the
Administrative Agent determined in its sole discretion, within 45 Business Days
following the Restatement Effective Date. Each Loan Party (including, for the
avoidance of doubt, Sealed Air Japan Holdings G.K. and Sealed Air Japan Limited)
hereby acknowledges and agrees that failure to comply with this Section 9 shall
constitute an Event of Default under the Amended and Restated Credit Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 10. Reference to and Effect on the Loan Documents. (a) On and after the
Restatement Effective Date, each reference in the Existing Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Credit Agreement, and each reference in the Notes and each of the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Existing Credit Agreement, shall mean and be a
reference to the Existing Credit Agreement, as amended, restated and modified by
this Agreement. If the JPY Term A-1 Effective Date occurs, then all references
in the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Existing Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Existing Credit Agreement, shall mean and be a reference to the Existing Credit
Agreement as amended by this Agreement including those provisions in the Amended
and Restated Credit Agreement relating to the JPY Term A-1 Facility.

(b) The Existing Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended and modified by this Agreement are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents to the extent provided in the Collateral Documents.

(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any Issuing Bank, any Swing Line Lender or the Agent under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

(d) The Loan Parties agree that this Agreement shall be a Loan Document for all
purposes of the Amended and Restated Credit Agreement and the other Loan
Documents.

(e) Nothing contained in this Agreement, the Amended and Restated Credit
Agreement or any other Loan Document shall constitute or be construed as a
novation of any of the Obligations.

SECTION 11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 12. Expenses. Each Borrower agrees to reimburse the Agent for its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Agreement, including all reasonable fees of legal counsel,
which shall be limited to Shearman & Sterling LLP and such local counsel as the
Agent in its reasonable discretion believes are necessary to effect the actions
contemplated by this Agreement.

SECTION 13. Miscellaneous. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7



--------------------------------------------------------------------------------

SECTION 14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Agent and Lender By:  

/s/ Paul L. Burroughs, Jr.

  Name: Paul L. Burroughs, Jr.   Title: Vice President

GETPACKING LIMITED

By:  

/s/ Michael Chapman

  Name: Michael Chapman   Title: Director

SEALED AIR LIMITED

By:  

/s/ Michael Chapman

  Name: Michael Chapman   Title: Director

DIVERSEY UK SERVICES LIMITED FKA

DIVERSEY EQUIPMENT LIMITED

By:  

/s/ Matthew Davies

  Name: Matthew Davies   Title: Financial Accountant

DIVERSEY HOLDINGS LIMITED

By:  

/s/ Matthew Davies

  Name: Matthew Davies   Title: Financial Accountant

DIVERSEY LIMITED

By:  

/s/ Colin Stubbs

  Name: Colin Stubbs   Title:

DIVERSEY UK PRODUCTION LIMITED

By:  

/s/ David White

  Name: David White   Title: Director



--------------------------------------------------------------------------------

Executed by CRYOVAC AUSTRALIA PTY LIMITED ACN 004 207 532 by its Attorney under
a Power of Attorney dated September 30, 2011 and the Attorney declares that the
Attorney has not received any notice of the revocation of such Power of
Attorney:

Signature of Attorney: /s/ H. Katherine White

Name of Attorney: H. Katherine White

Signature of Witness: /s/ Guy Chayoun

Name of Witness: Guy Chayoun Executed by SEALED AIR AUSTRALIA (HOLDINGS) PTY.
LIMITED ACN 102 261 307 by its Attorney under a Power of Attorney dated
September 30, 2011 and the Attorney declares that the Attorney has not received
any notice of the revocation of such Power of Attorney:

Signature of Attorney: /s/ H. Katherine White

Name of Attorney: H. Katherine White

Signature of Witness: /s/ Guy Chayoun

Name of Witness: Guy Chayoun Executed by SEALED AIR AUSTRALIA PTY. LIMITED ACN
011 062 838 by its Attorney under a Power of Attorney dated September 30, 2011
and the Attorney declares that the Attorney has not received any notice of the
revocation of such Power of Attorney:

Signature of Attorney: /s/ H. Katherine White

Name of Attorney: H. Katherine White

Signature of Witness: /s/ Guy Chayoun

Name of Witness: Guy Chayoun



--------------------------------------------------------------------------------

Executed by DRYPAC PTY. LTD. ACN 057 219 735 by its Attorney under a Power of
Attorney dated September 30, 2011 and the Attorney declares that the Attorney
has not received any notice of the revocation of such Power of Attorney:

Signature of Attorney: /s/ H. Katherine White

Name of Attorney: H. Katherine White

Signature of Witness: /s/ Guy Chayoun

Name of Witness: Guy Chayoun Executed by ENTAPACK PTY. LTD. ACN 006 471 209 by
its Attorney under a Power of Attorney dated September 30, 2011 and the Attorney
declares that the Attorney has not received any notice of the revocation of such
Power of Attorney:

Signature of Attorney: /s/ H. Katherine White

Name of Attorney: H. Katherine White

Signature of Witness: /s/ Guy Chayoun

Name of Witness: Guy Chayoun Executed by DIVERSEY AUSTRALIA PTY. LIMITED ACN 080
527 117 by its Attorney under a Power of Attorney dated September 30, 2011 and
the Attorney declares that the Attorney has not received any notice of the
revocation of such Power of Attorney:

Signature of Attorney: /s/ Andrew Warren

Name of Attorney: Andrew Warren

Signature of Witness: /s/ Elizabeth Eisenstaedt

Name of Witness: Elizabeth Eisenstaedt



--------------------------------------------------------------------------------

SEALED AIR (CANADA) CO./CIE By:  

/s/ Kevin Cinel

  Name: Kevin Cinel   Title: Vice President DIVERSEY CANADA, INC. By:  

/s/ Kevin Cinel

  Name: Kevin Cinel   Title: Vice President SEALED AIR MANAGEMENT HOLDING
VERWALTUNGS GMBH By:  

/s/ Hans-Otto Bosse

  Name: Hans-Otto Bosse   Title: Director SEALED AIR MULTIFLEX GMBH By:  

/s/ Hans-Otto Bosse

  Name: Hans-Otto Bosse   Title: Director SEALED AIR VERPACKUNGEN GMBH By:  

/s/ Hans-Otto Bosse

  Name: Hans-Otto Bosse   Title: Director SEALED AIR GMBH By:  

/s/ Hans-Otto Bosse

  Name: Hans-Otto Bosse   Title: Director DIVERSEY DEUTSCHLAND GMBH & CO OHG By:
 

/s/ Erich Bautz

  Name: Erich Bautz   Title: Managing Director



--------------------------------------------------------------------------------

DIVERSEY DEUTSCHLAND MANAGEMENT GMBH By:  

/s/ Erich Bautz

  Name: Erich Bautz   Title: Managing Director DIVERSEY GERMANY PRODUCTION OHG
By:  

/s/ Erich Bautz

  Name: Erich Bautz   Title: Managing Director DIVERSEY GERMANY SERVICES OHG By:
 

/s/ Erich Bautz

  Name: Erich Bautz   Title: Managing Director SEALED AIR NETHERLANDS (HOLDINGS)
B.V. By:  

/s/ M. Thijssen

  Name: M. Thijssen   Title: Director SEALED AIR NETHERLANDS (HOLDINGS) I B.V.
By:  

/s/ M. Thijssen

  Name: M. Thijssen   Title: Director SEALED AIR NETHERLANDS (HOLDINGS) III B.V.
By:  

/s/ M. Thijssen

  Name: M. Thijssen   Title: Director SEALED AIR NETHERLANDS (HOLDINGS) II B.V.
By:  

/s/ Hans-Otto Bosse

  Name: Hans-Otto Bosse   Title: Director



--------------------------------------------------------------------------------

CIRAS C.V. By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: NELIPAK B.V. By:  

/s/ Bart Berheugen

  Name: Bart Berheugen   Title: Director SEALED AIR (CANADA) HOLDINGS B.V. By:  

/s/ M. Thijssen

  Name: M. Thijssen   Title: Director SEALED AIR FINANCE II B.V. By:  

/s/ M. Thijssen

  Name: M. Thijssen   Title: Director SEALED AIR B.V. By:  

/s/ M. Thijssen

  Name: M. Thijssen   Title: Director SEALED AIR FINANCE B.V. By:  

/s/ M. Thijssen

  Name: M. Thijssen   Title: Director DIVERSEY B.V. By:  

/s/ J. Hoek

  Name: J. Hoek   Title: Secretary By:  

/s/ Steven Sleurink

  Name: Steven Sleurink   Title: Sales Director



--------------------------------------------------------------------------------

DIVERSEY EUROPE B.V. By:  

/s/ Herman Weber

  Name: Herman Weber   Title: DIVERSEY IP INTERNATIONAL B.V. By:  

/s/ Herman Weber

  Name: Herman Weber   Title: DIVERSEY HOLDINGS II B.V. By:  

/s/ Herman Weber

  Name: Herman Weber   Title: DIVERSEY PROFESSIONAL B.V. By:  

/s/ Herman Weber

  Name: Herman Weber   Title: DIVERSEY EUROPE OPERATIONS B.V. By:  

/s/ Herman Weber

  Name: Herman Weber   Title: DIVERSEY NETHERLANDS PRODUCTION B.V. By:  

/s/ Ruud Nglant

  Name: Ruud Nglant   Title: Director DIVERSEY NETHERLANDS SERVICES B.V. By:  

/s/ M. A. Thursine

  Name: M.A. Thursine   Title: Director



--------------------------------------------------------------------------------

SEALED AIR JAPAN LIMITED By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title:

DIVERSEY G.K.

By:  

/s/ Toshiro Misumi

  Name: Toshiro Misumi   Title: Executor SEALED AIR LUXEMBOURG S.AR.L By:  

/s/ Michael J. Chapman

  Name: Michael J. Chapman   Title: Director SEALED AIR LUXEMBOURG (I) S.AR.L
By:  

/s/ Michael J. Chapman

  Name: Michael J. Chapman   Title: Director SEALED AIR LUXEMBOURG (II) S.AR.L
By:  

/s/ Hans-Otto Bosse

  Name: Hans-Otto Bosse   Title: Director SEALED AIR LUXEMBOURG S.C.A By:  

/s/ Agnes Csorgo

  Name: Agnes Csorgo   Title: Manager and Authorised Signatory SEALED AIR DE
MEXICO, S. DE R.L. DE C.V. By:  

/s/ Kyle Richard Tebbs

  Name: Kyle Richard Tebbs   Title: By:  

/s/ Kyle Richard Tebbs

  Name: Kyle Richard Tebbs   Title: Arlet Jimenez Galicia



--------------------------------------------------------------------------------

SEALED AIR AMERICAS SERVICES, S. DE R.L. DE C.V. By:  

/s/ Kyle Richard Tebbs

  Name: Kyle Richard Tebbs   Title: By:  

/s/ Kyle Richard Tebbs

  Name: Kyle Richard Tebbs   Title: Arlet Jimenez Galicia SEALED AIR AMERICAS
MANUFACTURING, S. DE R.L. DE C.V. By:  

/s/ Kyle Richard Tebbs

  Name: Kyle Richard Tebbs   Title: By:  

/s/ Kyle Richard Tebbs

  Name: Kyle Richard Tebbs   Title: Arlet Jimenez Galicia DIVERSEY MEXICO, S.A.
DE C.V. By:  

/s/ Kyle Richard Tebbs

  Name: Kyle Richard Tebbs   Title: By:  

/s/ Kyle Richard Tebbs

  Name: Kyle Richard Tebbs   Title: Arlet Jimenez Galicia SOINPAR INDUSTRIAL
LTDA. By:  

/s/ Alejandro Nigro

  Name: Alejandro Nigro   Title: President Director SEALED AIR EMBALAGENS LTDA
By:  

/s/ Alejandro Nigro

  Name: Alejandro Nigro   Title: President Director



--------------------------------------------------------------------------------

CRYOVAC BRASIL LTDA By:  

/s/ Alejandro Nigro

  Name: Alejandro Nigro   Title: President Director DIVERSEY BRASIL INDUSTRIA
QUIMICA LTDA By:  

/s/ Ulisses Augusto da Silva Cason

  Name: Ulisse Augusto da Silva Cason   Title: Food Service & Retail - LatAm By:
 

/s/ Erasmo Santos

  Name: Erasmo Santos   Title: VP Sales – Hygiene Solutions - LatAm SEALED AIR
JAPAN HOLDINGS G.K. By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: AUTO-C, LLC By:  

/s/ David C. Quast

  Name: David C. Quast   Title: Secretary JDI HOLDINGS, INC. By:  

/s/ David R. Schultz

  Name: David R. Schultz   Title: Treasurer JWP INVESTMENTS, INC. By:  

/s/ David R. Schultz

  Name: David R. Schultz   Title: Treasurer



--------------------------------------------------------------------------------

DIVERSEY PUERTO RICO, INC.

By:  

/s/ Andrew J. Warren

  Name: Andrew J. Warren   Title: Vice President & Treasurer

DIVERSEY SHAREHOLDINGS, INC.

By:  

/s/ Andrew J. Warren

  Name: Andrew J. Warren   Title: Vice President & Treasurer

JD POLYMER, LLC

By:  

/s/ Andrew J. Warren

  Name: Andrew J. Warren   Title: Vice President & Treasurer

JDI CEE HOLDINGS, INC.

By:  

/s/ Andrew J. Warren

  Name: Andrew J. Warren   Title: Vice President & Treasurer

PROFESSIONAL SHAREHOLDINGS, INC.

By:  

/s/ Andrew J. Warren

  Name: Andrew J. Warren   Title: Vice President & Treasurer

THE BUTCHER COMPANY

By:  

/s/ Andrew J. Warren

  Name: Andrew J. Warren   Title: Vice President & Treasurer

CPI PACKAGING, INC.

By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary



--------------------------------------------------------------------------------

CRYOVAC, INC. By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary CRYOVAC
INTERNATIONAL HOLDINGS INC. By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary CRYOVAC LEASING
CORPORATION By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary DIVERSEY, INC.
By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary POLY PACKAGING
SYSTEMS, INC. By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary REFLECTIX, INC.
By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary SEALED AIR
CORPORATION By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary



--------------------------------------------------------------------------------

SEALED AIR CORPORATION (US) By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary SEALED AIR LLC
By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary SEALED AIR
FINANCE LLC By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary SEALED AIR NEVADA
HOLDINGS LIMITED By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary SEALED AIR
SOLUTIONS HOLDINGS, INC. By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary SHANKLIN
CORPORATION By:  

/s/ H. Katherine White

  Name: H. Katherine White   Title: Vice President & Secretary



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Payoff Letter



--------------------------------------------------------------------------------

EXHIBIT C

Share Pledge Release Agreement



--------------------------------------------------------------------------------

EXHIBIT D

Security Release Agreement



--------------------------------------------------------------------------------

EXHIBIT E

Sealed Air (Japan) Share Pledge Release Agreement



--------------------------------------------------------------------------------

EXHIBIT F

Amended and Restated Schedule 5.01(m)



--------------------------------------------------------------------------------

EXHIBIT G

Released Intellectual Property



--------------------------------------------------------------------------------

EXHIBIT H

Release Agreement